DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 13, lines 6-7, “a load” is set forth; however, the same has been previously set forth in line 1.  Setting forth the same element again amounts to a double inclusion. 

With respect to claim 14, line 14, “a beam” is set forth; however, the same has been previously set forth in line 10.  Setting forth the same element again amounts to a double inclusion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-xxx is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arav (U.S. Patent no. 4,892,203).

With respect to claim 1, Arav discloses a hoisting device comprising a hoist 2, the hoist comprising: a housing 24 defining an interior space, a drum 26 or a lift wheel engaged to the housing and positioned in the interior space (figure 1 shows the drum 26 housed within housing 24), a suspension module (10, 12, 14, 16, 18, 36, 44) engaged to and extending from an upper end of the housing (see figure 1), the suspension module being configured for selectively engaging a beam 6, such that the housing is suspended from and removably engaged to the beam, a lifting medium 28 operationally engaged to the drum or the lift wheel and extending from a lower end of the housing (figure 1 shows cable 28 extending from a lower end of housing 24), and a connector 32 engaged to the lifting medium distal from the housing, the connector being configured for selectively engaging a load 22, such that the load is removably engaged to the lifting medium, wherein the hoist is configured for lifting the load.

With respect to claim 2, Arav discloses the hoisting assembly of claim 1, wherein the hoist is manually, electrically, pneumatically, or hydraulically powered.


With respect to claim 7, Arav discloses the hoisting assembly of claim 1, wherein the lifting medium comprises cable 28, chain, synthetic strap, or rope.


With respect to claim 13, Arav discloses a system for lifting a load 22, the system comprising: a hoisting assembly including: a suspension module (10, 12, 14, 16, 18, 36, 44) configured to engage a beam 6 positioned above an access opening of an attic, a hoist 2 engaged to the suspension module, and a lifting medium 28 engaged to the hoist and being configured to engage a load 22, wherein the hoist is configured to lift the load through the access opening into the attic.

Allowable Subject Matter
Claims 3-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 3 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including wherein the suspension module comprises a plurality of lines, each line having engaged thereto a coupler, the coupler being positioned distal from the hoist, the coupler being configured for selectively engaging the beam, such that the line is removably engaged to the beam.  Claims 4-6 depend either directly or indirectly from claim 3 and are, therefore, also allowed over the prior of record. 

Claim 8 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including wherein the connector comprises a cargo net and a set of cables, each cable being engaged to and extending between a circumference of the cargo net and the lifting medium, wherein the cargo net is configured for positioning around and under the load, such that the load is engaged to the lifting medium.  Claims 9-12 depend either directly or indirectly from claim 8 and are, therefore, also allowed over the prior art of record. 

Claim 14 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the suspension module comprising a plurality of lines, the line comprising: a wire rope, a pair of cable eyes, each cable eye being engaged to a respective opposed end of the wire rope, one of the cable eyes being engaged to a respective first padeye, and a carabiner engaged to the other of the cable eyes, the coupler comprising a clamp, wherein the clamp is configured for clamping to the beam, the clamp having engaged thereto a second padeye, such that the carabiner is positioned for selectively engaging the second padeye for suspending the housing from the coupler, the clamp comprising a pair of jaws, each jaw having a plurality of teeth engaged to an inner face thereof, such that the teeth are configured for penetrating into the beam for preventing slippage of the clamp, a spindle engaged to a movable jaw of the pair of jaws, wherein the spindle is configured for grasping in a hand of a user, positioning a user for turning the spindle for motivating the movable jaw toward a fixed jaw of the jaws, such that the pair of jaws engages the beam, a lifting medium operationally engaged to the drum or the lift wheel and extending from a lower end of the housing, the lifting medium comprising cable, chain, synthetic strap, or rope, and a connector engaged to the lifting medium distal from the housing, the connector being configured for selectively engaging a load, such that the load is removably engaged to the lifting medium, wherein the hoist is configured for lifting the load; the connector comprising a cargo net and a set of cables, each cable being engaged to and extending between a circumference of the cargo net and the lifting medium, wherein the cargo net is configured for positioning around and under the load, such that the load is engaged to the lifting medium, the set of cables comprising four cables, the cargo net having a set of slits positioned therein, each slit extending from proximate to a top to proximate to a bottom of the cargo net, wherein the slit is configured for accessing or positioning the load, the set of slits comprising four slits substantially equally spaced around the circumference of the cargo net; and a set of closures, each closure being engaged to the cargo net and extending along a respective slit, such that the closure is positioned for selectively closing the respective slit, the closure comprising: a strap engaged to the cargo net and extending along a first side of the respective slit, the strap having a plurality of grommets positioned therein, and a plurality of hooks, each hook being engaged to the cargo net and extending from a second side of the respective slit, such that the hook is positioned for selectively engaging a respective grommet for closing the respective slit.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schwaiger, JP ‘795, Moll, Andreasen, Sears, Schreyer, Chaney et al and Schramm et al disclose various types of hoists. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/